DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Equation (3) in ¶83 does not differentiate between the FCC variables. The first FCC and the second FCC need to have different labels along with a corresponding definition.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US20160318417A1 in view of Osawa JP2014190728A.
Regarding claim 1, Suzuki discloses a system for estimating the full charge capacity (FCC) of a secondary battery (11) in a battery pack (10) (Suzuki; FIG. 1; ¶42) configured to be charged using electric power supplied from a plug that is connected to an external power source (29) (Suzuki; FIG. 1; ¶53). 
Suzuki discloses a voltage sensor (21) for detecting  a voltage value (Vb) and a current sensor (22) for detecting a current value (Ib) of the battery pack (10) (Suzuki; FIG. 1; ¶43).
Suzuki discloses a controller (30) that functions as a processor programmed to calculate – or estimate – a full charge capacity of the secondary battery using a detection result of the voltage and current sensors (Suzuki; claim 1). 
According to the applicant’s specification, “first charging rate” is a “first SOC” (Applicant’s specification, ¶48, 52). Using this interpretation, Suzuki discloses the following equation:

    PNG
    media_image1.png
    86
    408
    media_image1.png
    Greyscale

Rearranging the elements of the equations, SOC_s, or the starting SOC is written in terms of a current integration amount and a full charge capacity (FCC). SOC_m1 is used instead of SOC_s (Suzuki; ¶74). As illustrated in FIG. 5 of Suzuki, SOC_m1 is calculated at t15 or the SOC of the battery pack at the time when external charging is stopped. SOC_m1 is interpreted to be the first charging rate (Suzuki; ¶58-59). At time t15, the first top voltage value Vb_m1 is detected and the SOC_m1 and the rate of change in electromotive voltage are calculated using the above equation, where ΣIb is an accumulated (integration) current in charging (Suzuki; FIG. 5; ¶112). 
According to the applicant’s specification, the “second charging rate” is also known as a “second SOC” (Suzuki; ¶79). Using this interpretation of a “second charging rate”, Suzuki discloses calculating a second charge rate (SOC_e) from corresponding OCVs by using the correlation between an OCV and a SOC (Suzuki; ¶62). The SOC_m2 is used instead of the SOC_e shown in the above equation (Suzuki; ¶74). SOC_m2 at t17, which is a SOC after SOC_m1, or the first charging rate (Suzuki; FIG. 5). As illustrated, a predetermined time without charging occurs between t15-t16 (Suzuki; FIG. 5; ¶113).
Suzuki teaches determining a difference (ΔSOC) that is a variation in SOC resulting from external charging (Suzuki; ¶59).	
Suzuki is silent as to the monitoring of the voltage and the current being done by a single monitoring device, performing correction when the full charge capacity based on a difference between the first charging rate and the second charging rate being larger than a threshold.
	Osawa discloses a battery ECU (14) that measures the current and voltage of the battery (12) during charging and discharging, thus the ECU acts as a monitoring device (Osawa; FIG. 3; page 3; ¶3). 
Osawa further discloses calculating a first charging rate and a second charging rate by dividing the integrated current by the total capacity of the battery (12) (Osawa; page 4, ¶4). When the difference between the first charging rate and the second charging rate is equal to or greater than a threshold value, the first charging rate is corrected based on the first difference (Osawa; claim 1). When the difference is corrected, it follows, due to the equation from Suzuki above, that the FCC is also corrected.
	It would be obvious to one of ordinary skill in the art to provide Osawa with Suzuki to accurately estimate a charging rate of a battery in order to improve charging efficiency (Osawa; page 7, ¶1).
Regarding claim 2, As discussed in claim 1, if the difference between the final SOC and the initial SOC is greater than a threshold then the SOC is corrected. When charging, if the initial SOC is greater than the final SOC then the initial charging rate is adjusted according to the difference. Thus, the initial SOC is reduced in order to reduce the difference between the charging rates. In order to reduce the initial SOC, rearranging the equation reproduced above, such that:
SOC(i)= SOC(f) + ΣIb/FCC
In order to reduce the difference, the SOC needs to be decreased. In order to decrease the SOC, the FCC is necessarily increased, as shown in the above equation for a charging secondary battery (as indicated by the positive sign which indicates the direction of charging).
Regarding claim 3, According to Osawa, as discussed in claim 1, if the difference between the initial SOC and the final SOC is greater than a threshold then the initial SOC is corrected. When charging, if the final SOC is greater than the initial SOC then the initial charging rate is increased according to the difference. Thus, the initial SOC is increased in order to reduce the difference between the charging rates. The equation reproduced above, is rearranged such that:
SOC(i)= SOC(f) + ΣIb/FCC
In order to reduce the difference between the charging rates, the initial SOC needs to be increased. In order to increase the SOC, the FCC is necessarily decreased as shown in the above equation for a charging secondary battery (as indicated by the positive sign which indicates the direction of charging).
Regarding claim 4, According to Osawa, as discussed in claim 1, if the difference between the final SOC and the initial SOC is greater than a threshold then the initial SOC is corrected. When discharging, if the initial SOC is greater than the final SOC then the initial charging rate is decreased according to the difference. Thus, because while discharging, the initial SOC is  increased in order to reduce the difference between the charging rates. The equation reproduced above, is rearranged such that:
SOC(i) = SOC(f) - ΣIb/FCC
In order to reduce the difference between the charging rates, the initial SOC needs to be decreased. In order to decrease the SOC, the FCC is necessarily decreased, as shown in the above equation for a discharging secondary battery (as indicated by the negative sign which indicates the direction of charging).    
Regarding claim 5, According to Osawa, as discussed in claim 1, if the difference between the final SOC and the initial SOC is greater than a threshold then the SOC is corrected. When discharging, if the initial SOC is smaller than the final SOC then the initial charging rate is increased according to the difference. Thus, the initial SOC is increased to reduce the difference between the charging rates. The equation reproduced above, is rearranged such that:
SOC(i) = SOC(f) - ΣIb/FCC
In order to reduce the difference between the charging rates, the initial SOC needs to be increased. In order to increase the SOC, the FCC is necessarily increased, as shown in the above equation for a discharging secondary battery (as indicated by the negative sign which indicates the direction of charging).  
Regarding claim 6, Suzuki discloses equation (1) which is the mathematical expression for determining FCC. However, rearranging the parts to solve for the final SOC (SOC_e) provides adding a value obtained by dividing the current integration amount by the full charge capacity of the secondary battery that was estimated last time to a starting charge amount (SOC_s) of the secondary battery to calculate the final – or first - charging rate.
Regarding claim 7, Suzuki teaches determining the initial charging rate using the voltage of the secondary battery before control is started using an open circuit voltage (OCV) to state of charge curve for the secondary battery (Suzuki; FIG. 2; ¶62).
Regarding claim 8, Suzuki discloses a method for estimating the full charge capacity of a secondary battery (11) in a battery pack (10) (Suzuki; FIG. 1; ¶58) configured to be charged using electric power supplied a plug that is connected to an external power source (29) (Suzuki; FIG. 1; ¶53).=
According to the applicant’s specification, “first charging rate” or “first SOC” is the SOC at the time of ending the charge control (Applicant’s specification, ¶48, 52). Using this interpretation, Suzuki discloses the following equation:

    PNG
    media_image1.png
    86
    408
    media_image1.png
    Greyscale

Rearranging the elements of the equations, SOC_s is written in terms of a current integration amount and a full charge capacity (FCC). SOC_m1 is used instead of SOC_s (Suzuki; ¶74). As illustrated in FIG. 5 of Suzuki, SOC_m1 is calculated at t15 or the SOC of the battery pack at the time when external charging is stopped. Soc_m1 is interpreted to be the first charging rate (Suzuki; ¶58-59). At time t15, the first top voltage value Vb_m1 is detected and the SOC_m1 and the rate of change in electromotive voltage are calculated using the above equation, where ΣIb is an accumulated (integration) current in charging (Suzuki; FIG. 5; ¶112). 
According to the applicant’s specification, the “second charging rate”, or “second SOC”, corresponds to the SOC of the battery calculated using the voltage VB acquired when the predetermined condition is satisfied and the OCV-SOC curve. Using this interpretation of a “second charging rate”, Suzuki discloses calculating a second charge rate (SOC_e) from corresponding OCVs by using the correlation between an OCV and a SOC (Suzuki; ¶62). The SOC_m2 is used instead of the SOC_e shown in the above equation (Suzuki; ¶74). SOC_m2 at t17, which is a SOC after SOC_m1, or the first charging rate (Suzuki; FIG. 5). As illustrated, a predetermined time without charging occurs between t15-t16 (Suzuki; FIG. 5; ¶113).
Suzuki teaches that the difference (ΔSOC) is a variation in SOC resulting from external charging 	
Suzuki is silent as to performing correction when the full charge capacity based on a difference between the first charging rate and the second charging rate being larger than a threshold. 
Osawa discloses calculating a first charging rate and a second charging rate by dividing the integrated current by the total capacity of the battery (12) (Osawa; page 4, ¶4). When the difference between the first charging rate and the second charging rate is equal to or greater than a threshold value, the first charging rate is corrected based on the first difference (Osawa; claim 1).
It would be obvious to one of ordinary skill in the art to provide Osawa with Suzuki to accurately estimate a charging rate of a battery in order to improve charging efficiency (Osawa; page 7, ¶1).
Regarding claim 9, Suzuki teaches using the final SOC-the initial SOC to determine the FCC. According to Osawa, as discussed in claim 1, if the final SOC – the initial SOC is greater than a threshold then the SOC is corrected. When charging, if the final SOC is greater than the initial SOC then the initial charging rate is adjusted according to the difference. Thus, the initial SOC is increased to reduce the difference. When the difference is reduced, due to the proportional relationship, the FCC increases. The positive or negative sign on the current value determines whether the battery is being discharged or charged. When Ib is positive, the battery pack is being discharged. When it is negative the battery pack is being charged (Suzuki;  ¶43).
Regarding claim 10, Suzuki teaches using the final SOC-the initial SOC to determine the FCC. According to Osawa, as discussed in claim 1, if the final SOC – the initial SOC is greater than a threshold then the SOC is corrected. When charging, if the initial SOC is greater than the final SOC then the initial charging rate is reduced according to the difference. Thus, because while charging, the initial SOC is larger than the final SOC, it would be obvious to one of ordinary skill in the art to reduce the FCC.  The positive or negative sign on the current value determines whether the battery is being discharged or charged. When Ib is positive, the battery pack is being discharged. When it is negative the battery pack is being charged (Suzuki;  ¶43).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izumi US 20120091969A discloses a method for estimating the SOC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859